Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 1 of 21 Page ID #:504
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 2 of 21 Page ID #:505
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 3 of 21 Page ID #:506
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 4 of 21 Page ID #:507
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 5 of 21 Page ID #:508
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 6 of 21 Page ID #:509
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 7 of 21 Page ID #:510
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 8 of 21 Page ID #:511
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 9 of 21 Page ID #:512
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 10 of 21 Page ID
                                  #:513
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 11 of 21 Page ID
                                  #:514
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 12 of 21 Page ID
                                  #:515
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 13 of 21 Page ID
                                  #:516
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 14 of 21 Page ID
                                  #:517
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 15 of 21 Page ID
                                  #:518
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 16 of 21 Page ID
                                  #:519
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 17 of 21 Page ID
                                  #:520
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 18 of 21 Page ID
                                  #:521
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 19 of 21 Page ID
                                  #:522
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 20 of 21 Page ID
                                  #:523
Case 8:18-cv-00813-CJC-KES Document 72-6 Filed 12/31/18 Page 21 of 21 Page ID
                                  #:524
